
	

115 SRES 246 IS: Designating the first week in August 2017 as “World Breastfeeding Week”, and designating August 2017 as “National Breastfeeding Month”.
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 246
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Merkley (for himself and Mr. Markey) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the first week in August 2017 as World Breastfeeding Week, and designating August 2017 as National Breastfeeding Month.
	
	
 Whereas the American Academy of Pediatrics recommends that breastfeeding continue for at least 12 months after the birth of a baby and for as long as the mother and baby desire;
 Whereas the World Health Organization recommends continued breastfeeding for 2 years or longer after the birth of a baby;
 Whereas the World Alliance for Breastfeeding Action has designated the first week of August as World Breastfeeding Week, and the United States Breastfeeding Committee has designated August as National Breastfeeding Month; Whereas National Breastfeeding Month focuses on how data and measurement can be used to build and reinforce the connections between breastfeeding and a broad spectrum of other health topics and initiatives;
 Whereas World Breastfeeding Week and National Breastfeeding Month provide important opportunities to address barriers to breastfeeding faced by families across the United States;
 Whereas, according to the 2016 Breastfeeding Report Card of the Centers for Disease Control and Prevention, 4 of every 5 mothers, or 81.1 percent of mothers, in the United States start breastfeeding their babies;
 Whereas by the end of 6 months after the birth of a baby, breastfeeding rates fall to 51.8 percent, and only 22.3 percent of babies are exclusively breastfed at 6 months of age;
 Whereas 2 of every 3 mothers report that they are unable to reach their personal breastfeeding goals;
 Whereas there are substantial racial and ethnic disparities in breastfeeding initiation and duration;
 Whereas, in 2013, 84.3 percent of non-Hispanic White infants initiated breastfeeding, as compared to—
 (1)66.3 percent of non-Hispanic Black infants; and (2)68.3 percent of non-Hispanic American Indian and Alaska Native infants;
 Whereas the Healthy People 2020 objectives for breastfeeding are that— (1)82 percent of babies are breastfed at some time;
 (2)61 percent of babies continue to be breastfed at 6 months; and (3)34 percent of babies continue to be breastfed at 1 year;
 Whereas breastfeeding is a proven primary prevention strategy that builds a foundation for life-long health and wellness;
 Whereas the evidence of the value of breastfeeding to the health of women and children is scientific, solid, and continually reaffirmed by new research;
 Whereas, during the first year of the life of a baby, a family that follows optimal breastfeeding practices can save between $1,200 and $1,500 in expenses on infant formula;
 Whereas a 2016 study of maternal and pediatric health outcomes and associated costs based on 2012 breastfeeding rates indicates that if 90 percent of infants were breastfed according to medical recommendations, 3,340 deaths, $3,000,000,000 in medical costs, and $14,200,000,000 in costs relating to premature death would be prevented annually; and
 Whereas the great majority of pregnant women and new mothers want to breastfeed but face significant barriers in community, health care, and employment settings: Now, therefore, be it
		
	
 That the Senate— (1)designates the first week of August 2017 as World Breastfeeding Week;
 (2)designates August 2017 as National Breastfeeding Month;
 (3)supports the goals of National Breastfeeding Month; and (4)supports policies and funding to ensure that all mothers who choose to breastfeed can access a full range of appropriate support from health care institutions, health care insurers, employers, and government entities.
			
